The defendant appeals from his conviction of conspiring knowingly or intentionally tó possess cocaine with the intent to distribute it (G. L. c. 94C, §§ 32, 40), arguing that his motion for a directed verdict was erroneously denied. Taking the evidence in the light most favorable to the Commonwealth, along with the inferences which could reasonably be drawn therefrom, we find it was sufficient to warrant the jury in finding the defendant guilty as charged. Commonwealth v. Bartoloni, 2 Mass. App. Ct. 152, 154 (1974). Commonwealth v. Nichols, 4 Mass. App. Ct. 606, 612-613 (1976). The defendant was not only present at a meeting when an undercover agent was given a sample of cocaine, he provided the sample; he was thereafter present at other meetings, including the one when the time and place for the sale were arranged; he was present at the attempted sale; and he fled when the agent revealed his true identity. The evidence was sufficient to warrant submission of the case to the jury. Commonwealth v. Beckett, 373 Mass. 329, 342-343 (1977); Commonwealth v. Hogan, 375 Mass. 406, 408-409 (1978); Commonwealth v. Gill, 5 Mass. App. Ct. 337, 348-349 (1977).

Judgment affirmed.